No.    79-27

           I N T E SUPREME COURT O THE STATE O MONTANA
                H                 F           F

                                                 1980




VIVIAN     COOK,

                            P e t i t i o n e r and Respondent,
            -vs-

ALFRED C . COOK,

                            Respondent and A p p e l l a n t .




Appeal from:     D i s t r i c t Court o f t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                 I n and f o r t h e County o f G a l l a t i n , The Honorable
                 W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel o f Record:

         For Appellant:

               Ann L. Smoyer, Helena, Montana

         F o r Respondent:

                 K e l l e r , Reynolds, Drake, S t e r n h a g e n and J o h n s o n ,
                 Helena, Montana




                                          S u b m i t t e d on B r i e f s :   May 27, 1980

                                                              Decided:         1 ~ 1 - 1 7 1980
                                                                               A




Filed:   .q- 7
            j\
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.


        This appeal a r i s e s o u t of a proceeding f o r a dissolu-

t i o n of m a r r i a g e and t h e e q u i t a b l e a p p o r t i o n m e n t of a s s e t s

of a m a r i t a l e s t a t e f i l e d i n t h e D i s t r i c t C o u r t of t h e

E i g h t e e n t h J u d i c i a l D i s t r i c t , t h e Honorable W. W .         Lessley

presiding.          A p p e l l a n t husband a p p e a l s from t h e D i s t r i c t

C o u r t ' s a p p o r t i o n m e n t of t h e m a r i t a l e s t a t e .

        A p p e l l a n t husband and r e s p o n d e n t w i f e w e r e m a r r i e d i n

Bozeman, Montana, on December 11, 1955.                                On October 18,

1977, a f t e r twenty-two y e a r s of m a r r i a g e , w i f e p e t i t i o n e d

t h e c o u r t f o r a d i s s o l u t i o n of m a r r i a g e and t h e e q u i t a b l e

a p p o r t i o n m e n t of a s s e t s o f t h e i r m a r i t a l e s t a t e .   A t the

t i m e of t h e f i l i n g of t h e p e t i t i o n , husband was 45 y e a r s o l d

and w i f e was 4 2 y e a r s o l d .           Husband had a c o l l e g e e d u c a t i o n

and worked i n v a r i o u s o c c u p a t i o n s d u r i n g t h e m a r r i a g e :

foreman and r a n c h hand, i n s u r a n c e a g e n t , t e a c h e r , and a u t o -

m o b i l e salesman.          Wife had a p p r o x i m a t e l y two y e a r s of c o l -

l e g e and worked p r i m a r i l y a s a housewife, a l t h o u g h s h e was

employed a t d i f f e r e n t t i m e s t h r o u g h o u t t h e m a r r i a g e a s a

w a i t r e s s , newspaper r e p o r t e r , and r e t a i l c l e r k .

        F i v e c h i l d r e . ? were b o r n t o t h e p a r t i e s d u r i n g t h e i r

mzrriage.          One c h i l d , Kevin, i s a minor who p r e s e n t l y l i v e s

w i t h w i f e i n Helena, Montana.                 Three c h i l d r e n have a t t a i n e d

t h e a g e of m a j o r i t y , and t h e r e m a i n i n g c h i l d d i e d i n a n

a c c i d e n t during t h e marriage.

        The a s s e t s accumulated by t h e p a r t i e s d u r i n g t h e mar-

r i a g e i n c l u d e a f a m i l y home i n Bozeman, two c a r s , a motor-

c y c l e , s e v e r a l s h a r e s of c o r p o r a t e s t o c k , a b o a t , home
f u r n i s h i n g s , c l o t h i n g and o t h e r i n c i d e n t a l i t e m s of p e r s o n a l

property.          I n 1965, w i f e a l s o r e c e i v e d a n i n h e r i t a n c e from
h e r grandmother, Ada Smith.                    The i n h e r i t a n c e c o n s i s t e d of a

c a s h b e q u e s t , which was used f o r f a m i l y e x p e n s e s , and a

r e m a i n d e r i n t e r e s t i n c e r t a i n farm and r a n c h l a n d n e a r Saco,

Montana ( h e r e i n a f t e r r e f e r r e d t o a s t h e Smith Ranch).                  The

v a l u e of t h e l a n d was s t i p u l a t e d by t h e p a r t i e s a s b e i n g be-

tween one and two m i l l i o n d o l l a r s b e f o r e t a x e s .              The i n t e r e s t

i s s u b j e c t t o a l i f e e s t a t e h e l d by w i f e ' s f a t h e r , Hugh C .

Smith.       From t h i s i n t e r e s t , t h e p a r t i e s have r e c e i v e d a p p r o x i -

m a t e l y $39,554.15 i n t h e form of m i n e r a l r o y a l t y payments

and l i f e e s t a t e p r i n c i p a l and income d i s t r i b u t i o n .          These

p r o c e e d s have a l s o been a p p l i e d toward f a m i l y l i v i n g e x p e n s e s .

        During t h e m a r r i a g e , husband l e f t a $5,500 t e a c h i n g

c o n t r a c t i n White S u l p h u r S p r i n g s i n 1958, and t h e p a r t i e s

moved t o t h e Smith Ranch, where husband worked a s foreman

and r a n c h hand.         Husband c o n t i n u e d i n t h i s c a p a c i t y f o r s i x

y e a r s a t a s a l a r y o f $ 2 5 0 p e r month p l u s h o u s i n g .           During

t h i s t i m e a n a d d i t i o n a l 100 a c r e s of wheat were p u t i n t o

production.           I n 1964, b e c a u s e of f i n a n c i a l r e a s o n s , t h e

p a r t i e s moved from t h e r a n c h i n t o t h e town of Saco, where

husband t a u g h t v o c a t i o n a l a g r i c u l t u r e i n t h e p u b l i c s c h o o l

system.        I n 1971, b e c a u s e o f w i f e ' s d e s i r e t o l e a v e Saco,

t h e p a r t i e s moved t o Bozeman.              Husband c a s h e d h i s t e a c h e r ' s

r e t i r e m e n t fund and some s m a l l e r l i f e i n s u r a n c e p o l i c i e s t o

f i n a n c e t h e move.

        Wife p r e s e n t l y works a s a c l e r k i n s t a t e government i n

Helena, Montana.              Husband i s p r e s e n t l y unemployed, h a v i n g

been t e r m i n a t e d from h i s job i n e a r l y 1977 and working f o r

o n l y f o u r months i n 1978.             Husband h a s s u f f e r e d b o t h emo-
t i o n a l and p h y s i c a l problems s i n c e t h e p a r t i e s '         separation

and h a s i n c u r r e d s u b s t a n t i a l m e d i c a l and h o s p i t a l e x p e n s e s .
         The m a r r i a g e of t h e p a r t i e s was d i s s o l v e d by t h e D i s -

t r i c t C o u r t on A p r i l 1 0 , 1978.            The c o u r t a p p o r t i o n e d t h e

a s s e t s of t h e m a r i t a l e s t a t e on F e b r u a r y 1 5 , 1979.              Several

of t h e a s s e t s w e r e d i s t r i b u t e d pursuant t o a s t i p u l a t i o n of

the parties.            An agreement was made between t h e p a r t i e s t o

e q u a l l y s p l i t t h a t p o r t i o n of t h e p r o c e e d s which r e p r e s e n t e d

e q u i t y r e s u l t i n g from t h e s a l e of t h e i r Bozeman r e s i d e n c e .

T h a t f i g u r e amounted t o a p p r o x i m a t e l y $11,200.                 With r e s p e c t

t o t h e o t h e r a s s e t s , t h e p a r t i e s s t i p u l a t e d , w i t h t h e excep-

t i o n of a few i t e m s , who was t o r e c e i v e e a c h a s s e t , b u t l e f t

t h e p a r t i c u l a r v a l u a t i o n of e a c h a s s e t t o t h e c o u r t .        The

p r o p e r t y was d i s t r i b u t e d and v a l u e d by t h e D i s t r i c t C o u r t i n

t h e f o l l o w i n g manner:         Wife was awarded a 1967 model c a r

( l e s s t h a n $1,000); a wedding r i n g ( $ 8 0 0 ) ; home f u r n i s h i n g s

( u n v a l u e d ) ; c h i n a c l o s e t ( u n v a l u e d ) ; c l o t h i n g and o t h e r

i n z i d e n t a l items of personal property.                      Husband r e c e i v e d a

1977 Buick R i v i e r a a u t o m o b i l e ( $ 3 , 5 0 0 ) ; a Honda 90 ( $ 1 5 0 ) ; a

b o a t ( $ 2 , 7 0 0 ) ; c o r p o r a t e s h a r e s o f s t o c k f u n v a l u e d ) ; home

f u r n i s h i n g s ( u n v a l u e d ) ; c l o t h i n g and o t h e r i n c i d e n t a l i t e m s

of p e r s o n a l p r o p e r t y i n h i s p o s s e s s i o n .     I t s h o u l d be men-

tioned t h a t t h e D i s t r i c t Court noted i n i t s f i n d i n g s t h a t

husband p a i d remaining p u r c h a s e money mortgages o n t h e 1977

c a r and t h e b o a t o u t of t h e p r o c e e d s r e c e i v e d from t h e s a l e

of t h e house.

        The D i s t r i c t C o u r t f u r t h e r found t h a t husband had n o t
                                                                                                          \


c o n t r i b u t e d t o t h e maintenance of w i f e ' s remainder i n t e r e s t

and awarded h e r s o l e ownership of t h e i n t e r e s t on t h e b a s i s

o f t h e p r o p e r t y d i s t r i b u t i o n and a s a n a l t e r n a t i v e t o main-

tenance.         The D i s t r i c t C o u r t o r d e r e d husband t o assume t h e

r e m a i n i n g d e b t s of t h e m a r r i a g e , pay $110 p e r month f o r t h e

s u p p o r t of t h e p a r t i e s ' minor c h i l d u n t i l h e r e a c h e d t h e a g e

of m a j o r i t y and pay w i f e ' s a t t o r n e y f e e s .
        W e c o n s i d e r t h r e e i s s u e s on a p p e a l :

           1.    Whether t h e D i s t r i c t C o u r t e r r e d o r abused i t s

d i s c r e t i o n i n a p p o r t i o n i n g t h e a s s e t s of t h e m a r i t a l e s t a t e ?

           2.    Whether t h e D i s t r i c t C o u r t e r r e d i n awarding w i f e

s o l e ownership of t h e remainder i n t e r e s t as a n a l t e r n a t i v e

t o maintenance?

           3.    Whether t h e D i s t r i c t C o u r t e r r e d i n o r d e r i n g hus-

band t o pay w i f e ' s a t t o r n e y f e e s ?

        The f i r s t i s s u e r a i s e s t h e q u e s t i o n of whether i t i s

necessary f o r a D i s t r i c t Court i n a d i s s o l u t i o n proceeding

t o f i r s t p l a c e a v a l u e upon a l l of t h e a s s e t s w i t h i n a

m a r i t a l e s t a t e and d e t e r m i n e t h e n e t worth of t h e p a r t i e s

before d i s t r i b u t i n g property within t h a t marital e s t a t e .                        In

t h i s case, t h e D i s t r i c t Court d i s t r i b u t e d t h e m a r l t ~ ~ s t a t e
                                                                                  el

w i t h o u t d e t e r m i n i n g t h e n e t worth of t h e p a r t i e s o r v a l u i n g

t h e following i t e m s of t h e m a r i t a l e s t a t e : t h e china c l o s e t ,

t h e c o r p o r a t e s h a r e s of s t o c k , and t h e home f u r n i s h i n g s

r e c e i v e d by husband and w i f e .

        Husband c o n t e n d s i t was e r r o r f o r t h e c o u r t t o appor-

t i o n t h e a s s e t s w i t h o u t u n d e r t a k i n g such p r e l i m i n a r y m a t t e r s .
Husband r e l i e s upon s e v e r a l c a s e s i n which this C o u r t h a s

s t r e s s e d t h e i m p o r t a n c e o f v a l u i n g a s s e t s and d e t e r m i n i n g

t h e n e t worth o f p a r t i e s i n d i s s o l u t i o n p r o c e e d i n g s b e f o r e
d i s t r i b u t i n g property within the marital e s t a t e .                    See

H e r r i n g v . H e r r i n g (19791,              Mont.     -,       602 P.2d 1006, 36

St.Rep.         2052; I n R e M a r r i a g e of Brown ( 1 9 7 8 ) ,          - Mont .
       ,    587 P.2d 361, 35 St.Rep.            1733; M a r t i n e z v . M a r t i n e z

( 1 9 7 8 ) , 175 Mont. 280, 573 P.2d 667, 35 S t - R e p . 61.
        Wife a r g u e s t h a t t h e D i s t r i c t C o u r t d i d n o t err i n

apportioning t h e a s s e t s of t h e m a r i t a l e s t a t e .               She a s s e r t s

t h e r e was no need f o r t h e D i s t r i c t C o u r t t o c o n c e r n i t s e l f
w i t h t h e v a l u a t i o n of c e r t a i n a s s e t s o r w i t h t h e d e t e r m i n a -

t i o n of t h e n e t w o r t h of t h e p a r t i e s b e c a u s e t h e r e was a

s t i p u l a t i o n e n t e r e d i n t o between t h e p a r t i e s r e g a r d i n g t h e

d i s t r i b u t i o n of a s s e t s .   Wife c o n t e n d s , b e c a u s e of t h e

s t i p u l a t i o n , t h a t t h i s c a s e i s d i s t i n g u i s h a b l e from t h e

a u t h o r i t y r e l i e d upon by husband.             F u r t h e r , on t h e b a s i s of

Penn v . B u r l i n g t o n N o r t h e r n , I n c .    (1980),              Mont.             I



605 P.2d 600, 37 St.Rep.                   93, w i f e c o n t e n d s t h a t husband i s

p r e c l u d e d from r a i s i n g any i s s u e s r e l a t i n g t o t h e s t i p u l a -

t i o n on a p p e a l .

        I n Penn b o t h p a r t i e s a g r e e d t h a t c e r t a i n documentary

e v i d e n c e d i d n o t need t o be i n t r o d u c e d a t t r i a l i f t h e

r a i l r o a d would a d m i t t h a t i t had n o t i c e of t h e d a n g e r o u s

n a t u r e of a r a i l r o a d c r o s s i n g .    The r a i l r o a d a d m i t t e d

n o t i c e , and t h e p l a i n t i f f d i d n o t a t t e m p t t o i n t r o d u c e t h e

documents f o r o t h e r p u r p o s e s a t t r i a l .          On a p p e a l , however,

t h e p l a i n t i f f a r g u e d t h a t t h e e v i d e n c e was r e l e v a n t t o t h e

i s s u e of n o t i c e and p u n i t i v e damages.             W e r e f u s e d t o con-

s i d e r t h a t i s s u e , however, b e c a u s e of t h e s t i p u l a t i o n .

        The t r a n s c r i p t v e r y c l e a r l y i n d i c a t e s i n t h i s case t h a t

t h e r e was a s t i p u l a t i o n e n t e r e d i n t o between t h e p a r t i e s .

However, t h e t r a n s c r i p t f u r t h e r i n d i c a t e s , u n l i k e Penn, t h a t

t h e s t i p u l a t i o n was l i m i t e d i n n a t u r e .    The p a r t i e s h e r e

a g r e e d o n l y as t o which p a r t y would r e c e i v e p a r t i c u l a r

a s s e t s and n o t t o a p a r t i c u l a r v a l u a t i o n .     The v a l u a t i o n of

a s s e t s wzs l e f t t o t h e c o a r t .        The f o l l o w i n g c o l l o q u y oc-

curred a t t h e beginning of t h e t r i a l :

        "THE COURT:          T h i s i s t h e t i m e s e t by t h e C o u r t
        and Counsel o f Record i n 2 4 0 4 1 t o h e a r t h e m a t t e r
        o f p r o p e r t y d i v i s i o n and gentlemen you may pro-
        ceed.

                 O M R : Thank you, your Honor, I r e p r e s e n t
        "MR. K M E S
        t h e p e t i t i o n e r and I have some proposed f i n d i n g s
         f o r t h e C o u r t and I r e a l i z e t h a t some of t h e s e
         w i l l have t o b e changed, b u t I s u b m i t t h a t now.
         The P e t i t i o n e r and Respondent i n t h i s m a t t e r have
         r e a c h e d agreements w i t h r e s p e c t t o s e v e r a l m a t t e r s
         i n d i s p u t e h e r e , and w e would s t i p u l a t e f o r t h e
         r e c o r d t h a t t h e f o l l o w i n g i t e m s are t r u e and need
         no p r o o f . With r e s p e c t t o t h e p e r s o n a l p r o p e r t i e s
         a c q u i r e d by t h e c o u p l e d u r i n g t h e t e r m of t h e
         m a r r i a g e , p r o p e r t y h a s been d i v i d e d and t h e P e t i -
         t i o n e r i s i n p o s s e s s i o n of a 1967 a u t o m o b i l e ,
         home f u r n i s h i n g s , and a wedding r i n g , and t h e
         Respondent i s i n p o s s e s s i o n of a 1977 Buick R i v i e r a
         a u t o m o b i l e , a Honda 90, a c e r t a i n number of L i f e
         and Montana c o r p o r a t e s h a r e s , a b o a t , and c e r t a i n
         home f u r n i s h i n g s .      The e v a l u a t i o n o f -e p r o p e r t y
                                                                   - th
         c o u l d -t-e a g r e e d t o b~ t h e p a r t i e s - - i l l be
                     no b                                               and w -
         p r o v i d e d - t e s t i m o n y b e f o r e t h e C o u r t today.
                           in

        "With r e s p e c t t o r e a l e s t a t e a c q u i r e d by t h e p a r -
        t i e s d u r i n g t h e term of t h e m a r r i a g e , i t i s a g r e e d
        t o be t r u e and r e q u i r e s no f u r t h e r proof t h a t t h e
        home c o n s i s t e d of r e a l e s t a t e .        The f a m i l y home
        c o n s i s t e d of r e a l e s t a t e a c q u i r e d by them which
        was s o l d f o r t h e f a i r market v a l u e of $55,400 a t
        which P e t i t i o n e r and Respondent s h a r e e q u a l l y i n
        t h e n e t p r o c e e d s i n t h e amount of a p p r o x i m a t e l y
        $11,458.86.             That with r e s p e c t t o o t h e r sources
        of income of t h e p a r t i e s and i t i s a t i s s u e t o d a y
        w i t h r e s p e c t t o t h e f u t u r e i n t e r e s t of P e t i t i o n e r ,
        t h e p a r t i e s have a g r e e d on a v a l u a t i o n of monies
        r e c e i v e d from t h e e s t a t e of Ada Smith, and t h a t
        t h e s e monies w e r e r e c e i v e d and used by t h e c o u p l e
        e q u a l l y d u r i n g t h e t e r m of t h e m a r r i a g e   . . ."
         (Emphasis added.)

        Here, c o u n s e l d i d n o t a g r e e t o a n o v e r b r o a d s t i p u l a t i o n .

T h e r e was no agreement, f o r example, t h a t t h e d i s t r i b u t i o n

of a s s e t s would remain t h e same i f t h e v a l u e of t h e e s t a t e s

r e c e i v e d by e a c h i n d i v i d u a l p a r t y w e r e i n e q u i t a b l e and

disproportionate.                To t h e c o n t r a r y , t h e s t i p u l a t i o n was

w e l l - d e f i n e d and l i m i t e d .   Assuming t h a t t h e c o u r t would

u n d e r t a k e a d i v i s i o n of p r o p e r t y t h a t was e q u i t a b l e , t h e

p a r t i e s o n l y a g r e e d a s t o who would r e c e i v e p a r t i c u l a r

a s s e t s and l e f t t h e v a l u a t i o n of t h e a s s e t s t o t h e c o u r t .

Under t h e s e c i r c u m s t a n c e s , w e f i n d t h a t husband i s n o t

p r e c l u d e d from r a i s i n g h i s arguments on a p p e a l .

        T h i s C o u r t h a s h e l d i r , many 1)revious c a s e s t h a t , b e f o r e

a t r i a l c o u r t may p r o p e r l y a p p o r t i o n t h e a s s e t s of a m a r i t a l
e s t a t e , i t must f i r s t d e t e r m i n e t h e n e t worth of t h e p a r -

ties.       H e r r i n g , s u p r a ; Brown, s u p r a ; M a r t i n e z , s u p r a .      We

have a l s o s t r e s s e d t h e i m p o r t a n c e of v a l u i n g e a c h a s s e t of

the marital estate.                 I n H e r r i n q , where t h e D i s t r i c t C o u r t

made no f i n d i n g s a s t o t h e n e t worth of t h e p a r t i e s o r a s t o

t h e p r e s e n t f a i r m a r k e t v a l u e of t h e s u b s t a n t i a l a s s e t s of

t h e m a r i t a l e s t a t e , we remanded and s t a t e d :

        "We have h e l d i n a number o f c a s e s t h a t , b e f o r e
        t h e r e may b e a p r o p e r d i s t r i b u t i o n of m a r i t a l
        p r o p e r t y , t h e D i s t r i c t C o u r t must f i r s t d e t e r -
        mine t h e n e t worth of t h e p a r t i e s .               [Citations
        omitted.]           H e r e , t h e D i s t r i c t C o u r t made no s u c h
        f i n d i n g . While t h e D i s t r i c t C o u r t d i d i n d i c a t e
        t h a t t h e only s i g n i f i c a n t a s s e t s w e r e t h e dia-
        mond r i n g s and t h e l o t and t h e home, t h e r e was
        - a t t e m p t t o p l a c e a p r e s e n t , f a i r market value
        no
        upon t h e s e i t e m s - t o d e t e r m i n e - - worth
                                       or -                      the net
        -     th                    a t t h - me
        of -e p a r t i e s - -e t i- of t h e i r d i v o r c e . "
        Herring,          602 P.2d a t 1007, 36 St.Rep. a t 2054.
        (Emphasis a d d e d . )

        I n M a r t i n e z , where i t was a r g u e d t h a t w e s h o u l d t a k e

j u d i c i a l n o t i c e of c e r t a i n p r o p e r t y v a l u e s by l o o k i n g t o

s t a t e a p p r a i s a l s b e c a u s e no e v i d e n c e was i n t r o d u c e d r e g a r d -

ing property values a t t r i a l , w e stated:

        "Whether o r n o t i n r e t r o s p e c t t h e s e f i g u r e s pro-
        v i d e a n a c c u r a t e i n d i c a t i o n of f a i r m a r k e t v a l u e
        of t h e B i l l i n g s p r o p e r t y , however, b e g s t h e i s s u e .
        S e c t i o n 48-321, R.C.M.            1947, r e q u i r e s t h e t r i a l
        judge t o c o n s i d e r t h e p r o p e r t y v a l u e s .     Neither
        t h e appraised v a l u a t i o n nor t h e assessed valua-
        t i o n w e r e introduced a s evidence a t t r i a l ; nothing
        - -e j u d g e ' s f i n d i n g s - -c t o r c o n c l u s i o n s of
        i n th                                    of f a -
        law shows -a t h e e v e r c o n s i d e r e d t h e a s s e s s e d
                          t h --                                                        or
        a p p r a i s e d v a l u e - -e l a n d p r i o r - - - p e r t y
                                    of t h -                    c h i s pro
        disposition order.

        "Respondent a l s o m a i n t a i n s t h a t t h e Mexican prop-
        perty i s i r r e l e v a n t t o the property disposition
        b e c a u s e it i s of n e g l i g i b l e v a l u e and b e c a u s e a
        Montana D i s t r i c t C o u r t i s of no e f f e c t i n Mexico.
        The r e c o r d - s i l e n t - - -e v a l u e of -e Mexican
                            is                 as t o t h                   - th
        p r o p e r t y . The Mexican p r o p e r t y i s r e l e v a n t t o a
        p r o p e r t y d i s t r i b u t i o n b e c a u s e , a l t h o u g h Montana
        C o u r t o r d e r s encumbering o r t r a n s f e r r i n g t i t l e t o
        Mexican p r o p e r t y may b e of no l e g a l e f f e c t i n
        Mexico, t h a t Mexican p r o p e r t y s t i l l i s of v a l u e
        t o t h e owner, i s p a r t of t h e o w n e r ' s e s t a t e , w i l l
        a f f e c t t h e o w n e r ' s f u t u r e needs and t h e r e f o r e must
        b e c o n s i d e r e d under s e c t i o n 48-321."                  Martinez,
        573 P.2d a t 669-670, 35 St.Rep. a t 64.                                (Em-
        p h a s i s added. )
         W f i n d i n t h i s c a s e t h a t t h e D i s t r i c t Court e r r e d i n
          e

n o t p l a c i n g a v a l u e upon t h e a f o r e m e n t i o n e d i t e m s of t h e

m a r i t a l e s t a t e and i n n o t d e t e r m i n i n g t h e n e t worth of t h e

p a r t i e s a t t h e t i m e of t h e i r divorce.               The v a l u a t i o n of

a s s e t s and t h e d e t e r m i n a t i o n of n e t w o r t h a r e two i m p o r t a n t

s t e p s which must be made by D i s t r i c t C o u r t s i n t h e appor-

t i o n m e n t p r o c e s s , r e g a r d l e s s of whether p a r t i e s e n t e r i n t o

any s t i p u l a t i o n s c o n c e r n i n g t h e i r m a r i t a l e s t a t e .   From

t h e s e d e t e r m i n a t i o n s , a b a s i s i s p r o v i d e d from which a

~ i s t r i c C o u r t may make, o r a n a p p e l l a t e c o u r t may d e c i d e ,
              t

t h a t an apportionment i s e q u i t a b l e .                Without t h e s e d e t e r -

m i n a t i o n s , t h e e q u i t a b l e d i s t r i b u t i o n of m a r i t a l assets

amounts o n l y t o guesswork.                  T h i s c a s e must, t h e r e f o r e , be

remanded t o t h e D i s t r i c t C o u r t s o t h a t t h e p a r t i e s ' m a r i t a l

e s t a t e may be d i s t r i b u t e d on t h i s b a s i s .

        By o u r d e c i s i o n t o d a y , w e mean i n no way t o d i s c o u r a g e

p a r t i e s i n d i s s o l u t i o n p r o c e e d i n g s from e n t e r i n g i n t o s t i p u -

l a t i o n s such a s t h e c a s e here.             To t h e c o n t r a r y , s t i p u l a t i o n s

p r o v i d e a n economical and e f f i c i e n t way t o h a n d l e s u c h

proceedings.           W e i n t e n d o n l y t o reemphasize t h e i m p o r t a n c e

of t a k i n g c e r t a i n p r e l i m i n a r y s t e p s b e f o r e p r o p e r t y i s

distributed.           Where p a r t i e s c a n n o t a g r e e a s t o t h e v a l u e of

a p a r t i c u l a r a s s e t , we f u r t h e r encourage c o u n s e l t o p r o v i d e

ample t e s t i m o n y f o r t h e D i s t r i c t C o u r t r e g a r d i n g v a l u e s .
D e s p i t e t h e s t a t e m e n t s of c o u n s e l , t h a t was n o t done h e r e .

        The r e m a i n i n g i s s u e s i n t h i s c a s e a r e d i r e c t l y a f f e c t e d
by and i n t e r t w i n e d w i t h o u r h o l d i n g r e g a r d i n g h u s b a n d ' s
f i r s t issue.       The second i s s u e c o n c e r n s whether t h e D i s t r i c t
C o u r t e r r e d i n awarding w i f e s o l e ownership of t h e remainder
i n t e r e s t on t h e b a s i s o f t h e p r o p e r t y d i s t r i b u t i o n and a s a n

a l t e r n a t i v e t o maintenance.            The D i s t r i c t C o u r t found:
        "The C o u r t c o n c l u d e s t h a t t h e r e s p o n d e n t h a s made
        no c o n t r i b u t i o n s which have f a c i l i t a t e d mainten-
        ance o r [ s i c ] t h e property s u b j e c t t o t h e l i f e
        e s t a t e and p e t i t i o n e r ' s remainder i n t e r e s t , and
        t h e r e f o r e , h a s no c l a i m f o r any p o r t i o n of p e t i -
        t i o n e r ' s remainder i n t e r e s t .        P e t i t i o n e r should
        r e t a i n s o l e ownership of t h e r e m a i n d e r i n t e r e s t .
        T h i s award c o n s t i t u t e s a p o r t i o n of t h e p r o p e r t y
        d i s p o s i t i o n and a s a n a l t e r n a t i v e t o maintenance
        a r r a n g e m e n t s i n f a v o r of p e t i t i o n e r which would
        o t h e r w i s e be r e q u i r e d from t h e r e s p o n d e n t . "

        Husband's p r i m a r y argument i s t h a t he i s e n t i t l e d t o a

p o r t i o n of t h e remainder i n t e r e s t b e c a u s e of h i s c o n t r i b u -

t i o n s w h i l e working on t h e Smith Ranch and h i s s a c r i f i c e s i n

s u r r e n d e r i n g employment o p p o r t u n i t i e s t o accommodate h i s

w i f e ' s d e s i r e t o move.       W e d e c l i n e t o r u l e upon t h i s i s s u e

i n view of o u r h o l d i n g i n t h e f i r s t i s s u e and l e a v e h u s b a n d ' s

arguments t o t h e D i s t r i c t C o u r t f o r c o n s i d e r a t i o n on remand.

Whether w i f e i s e n t i t l e d t o s o l e ownership of t h e remainder

i n t e r e s t , e s p e c i a l l y a s an a l t e r n a t i v e t o maintenance,

depends upon t h e p r o p e r t y d i s t r i b u t i o n .        Maintenance i s

p r o p e r l y awarded o n l y a f t e r t h e p r o p e r t y i s a p p o r t i o n e d

between t h e p a r t i e s .        I n R e Marriage of Herron ( 1 9 8 0 ) ,

Mont.            ,   608 P.2d 97, 102, 37 S t - R e p . 387, 394; V i v i a n

v. V i v i a n ( 1 9 7 8 ) ,          Mont.            ,   583 P.2d 1072, 1075, 35

St.Rep.      1359, 1362.           The spouse s e e k i n g maintenance must

lack s u f f i c i e n t property t o provide f o r his/her reasonable

needs and be u n a b l e t o s u p p o r t h i m s e l f / h e r s e l f       through

a p p r o p r i a t e employment o r b e t h e c u s t o d i a n of a c h i l d whose

c o n d i t i o n s o r c i r c u m s t a n c e s make i t a p p r o p r i a t e t h a t t h e

c u s t o d i a n n o t be r e q u i r e d t o s e e k employment o u t s i d e t h e

home.      S e c t i o n 40-4-203(1),         MCA.

        Conceivably, on remand, when t h e D i s t r i c t C o u r t p l a c e s

a v a l u e upon a l l of t h e a s s e t s of t h e m a r i t a l e s t a t e and

d e t e r m i n e s t h e n e t w o r t h of t h e p a r t i e s , t h e f i n d i n g s may

r e v e a l t h a t a d i f f e r e n t apportionment i s a p p r o p r i a t e .           In
this connection, if the court finds that the award of the
remainder interest to wife is appropriate partly as ac
al-ternative to maintenance, it should make findings pursuant
to section 40-4-203(1), MCA.       Those findings are not present
here.
        The third issue in this case concerns whether the
District Court erred in ordering husband to pay wife's
attorney fees.    For attorney fees to be awarded in dissolu-
tion proceedings, necessity must be shown.        In Re Marriage
of Kaasa (1979),         Mont.     ,   591 P.2d 1110, 1114, 36
St.Rep. 425, 430.       Here again, whether wife is able to
demonstrate necessity for an award of attorney fees depends
to some extent upon the court's apportionment of marital
assets.     In this regard, we also note that while husband was
terminated from his job in 1977 and worked for only four
months in 1978, wife is presently employed.        We leave this
issue to the District Court for consideration on remand.
        This cause is remanded to the District Court to proceed
in accordance with this opinion.




We concur:



        Chief Justice




Mr. Justice John C. Sheehy and Mr. Justice Gene B. Daly dissent
and will file a written dissent later.
                                   DISSENT


No.   79-27


...............................................................
COOK V.    COOK
...............................................................
O p i n i o n handed down J u l y 1 7 , 1980 and a u t h o r e d by M r .       Justice

John C.    Harrison--Dissent        a u t h o r e d by M r .   J u s t i c e John C.

Sheehy and M r .    J u s t i c e Gene B.    Daly
...............................................................

                                  DATED :

                                  November 7 , 1980




                                                     -
                                         &LED:( OF SUPREME C O U a
                                        '\   STATE. OE NOO-!aEd6
Mr. Justice John C. Sheehy and Mr. Justice Gene B. Daly
dissenting:

        What does Alfred Cook hope to accomplish by this appeal?
He hopes to receive a portion of Vivian's inheritance.      He
recites in his brief:
        "Thus, Vivian's inheritance, received during the
        pendency of her marriage to Al, was a marital
        asset to be apportioned equitably as required by
        48-321, R.C.M. 1947--40-4-202, MCA. It should
        also be noted that this section also requires a
        valuation of the wife's estate at the time of the
        divorce, even though a portion of the estate may
        be subject to distribution by her death."
     What inheritance of the wife is Alfred Cook talking about?
Under the terms of the probated Will of Ada Smith, the grandmother
of Vivian Cook, Ada Smith left her residuary estate to her son,
Hugh C. Smith, during his natural life, and upon his death to
his five children, including Vivian Smith Cook, the respondent
here.
     We are told that the total estate has a value of between
$1 to $2 million and it is obvious that Vivian's share is one-
                                                        pre-
fifth of whatever value the estate may eventually have, -
supposing that Vivian Cook outlives her father - -
                                               Hugh C. Smith.
At the time of the dissolution of the marriage, and the order
of the court dividing the property, although Vivian Cook was
the vested remainderman in a one-fifth interest in the estate,
subject to the life estate of her father, she has absolutely no
right in the estate until his death and if she predeceases her
father, her share will descend to her children by virtue of other
provisions in the Will of Ada Smith.
     By any ability tJ~c?.t we have to judge, the value of her
remainder estate - - - - - the dissolution - - marriage
                 at the time of            of the
was nil.     She had no right to dispose of any of the underlying
assets comprising the remainder estate unless she had met someone
who had recently purchased the Brooklyn Bridge.
                                -12-
     This is not a case which requires the application of
section 40-4-202, MCA, regarding the factors to be considered
by the court in the determination of a fair division of
property.   The reason is that in this case, the parties had
stipulated between them as to the respective spouses to whom
their items of property would go.
     In Morse v. Morse (1977),          Mont   .   ,   571 P.2d 1147,
34 St.Rep. 1334, this Court stated that the possibility of
receiving future monies by a spouse could not be considered by
the courtand specifically the court refused to consider the
possibility that the wife would receive an inheritance from her
mother sometime in the future.
     The District Court specifically found in finding of fact
no. 13 that "the respondent has made no contributions which have
facilitated maintenance of the properties subject to the life
estate of Hugh Smith and the remainder interest of the petitioner."
The value of the remainder interest therefore, if it had any,
was quite beside the point.   The District Court did Alfred Cook
a favor when it provided that the wife should receive no maintenance
from Alfred Cook in view of her possible remainder interest.
     The remaining unvalued items are a china closet, household
furnishings and corporate stock which was awarded to Alfred Cook.
His dissatisfaction arises, if we may believe his brief, from
the situation that "here the wife's inheritance may exceed the
worth of all other material assets combined and it is certainly
a major asset whether it is considered a marital asset or part
of her estate.   Thus, 'to deny the husband a share of the wife's
inheritance would stand on the same footing as denying the wife
a share of the large sum in windfall profits from the husband's
business or investments acquired just prior to the divorce.'"
Alfred Cook's premise is groundless.      He may not count a marital

asset a future conditional interest not in the possession of his
wife at the time of the marital dissolution.       The majority has
failed to grasp at this point.
                                 -13-
     The futility of remand here is manifest.     The District
Court on reconsideration will assign a minimum value to the
future interest, award that future interest to the wife because
it has no other legal option and provide that such future inter-
ests shall be in lieu of maintenance for the husband.      We have
assigned to the District Court the performance of a useless task.
     Under Rule 52(a), M.R.Civ.P.,   the findings of the District
Court should not be set aside unless clearly erroneous.      We
do not see any error in the way this matter was handled by
the District Court, in view of the stipulation that the parties
adopted respecting the distribution of the property.      A factor
which makes the decision of the majority seem even worse is
that Alfred Cook made no effort to bring before the District
Court a valuation of the future interest, although he now complains
that the District Court made no such valuation.     This is the trial
testimony from Alfred Cook respecting that point:
     "Q. Did you obtain an appraisal of the property
     that is covered by the future interest? A. I
     did not.
     "Q. And what was the reason for not obtaining the
     appraisal? A. Really, when this first started, I
     saw no need for it, and the provisions and what
     was promised by me, I didn't see any need for an
     appraisal. Later, I could see no need for it and
     probably because of the expense, it was not deemed
     unnecessary to have it appraised as that is not what
     is important."
     The position of the majority in this case is inexplicable.
b e w'ld affirm on all counts.
 f oiL



                                         A      Justice



                                     /          Justice           1